Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Terminal Disclaimer
The terminal disclaimer filed on 03/09/2021 has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in claims the independent claims. The closet prior art of record is 60 GHz MAC and Network Design by Zhuo Chen which is directed towards solutions at the MAC and network layer to address design challenges for routing and transport protocols. Also, Wireless Network Performance Enhancement via Directional Antennas by John D. Matyjas et al. is directed towards MAC protocols for IEEE 802.1 lad WLAN. However, both Chen and Matyjas fail to disclose (a)    a transceiver configured for communicating over a wireless network with peer stations using directional transmission, wherein said transceiver, comprises: (i) at least one transmitter data processor, coupled to a modulator input of at least one modulator/demodulator which is coupled to an analog spatial processor configured for connection to an antenna array; and (ii) at least one receiver data processor, receiving demodulator output from the at least one modulator/demodulator which is coupled to the analog spatial processor configured for connection to the antenna array; (b)    a computer processor coupled to said transceiver; and (c)    a non-transitory 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATASHA W COSME/Primary Examiner, Art Unit 2465